Owen, J.
(dissenting). Sec. 573 — 1, Stats. 1917, defined a dependent child and neglected child to include one that is “dependent upon the public for support.” Sec. 573 — 4 provided that any reputable person, being a resident in the county, having knowledge of a child in his county who appears to be either neglected, dependent, or delinquent, may file with the clerk of the court having jurisdiction of the matter, a petition in writing, setting forth the facts, verified by affidavit. Sec. 573 — 5 provided that upon the filing of such petition a summons should issue from the court *573requiring the person having custody or control of the child, or with whom the child may be, to appear with the child at the place and time stated in the summons. The same section also provided that the parents of the child, if living and their residence known, shall be notified of the proceedings in any case, and the judge may appoint some suitable person to act in behalf of the child. Sub. 3 of the same section provided that when any child under the age of sixteen years shall be found to be dependent or neglected, the court may make an order committing the child to the care, custody, and guardianship of some suitable state or county institution, as provided by law, or to the care, custody, or guardianship of some incorporated institution willing to receive it, embracing in its object the purpose of care of or obtaining homes for dependent or neglected children.
Acting under these statutory provisions, the juvenile court of Dane county, upon a proper petition and notice to the parents, adjudged that Myrtle Lacher was a dependent child, the parents being unable to care for her. The parents not only had notice of this proceeding, but, pursuant to the summons, produced said Myrtle Lacher in . court and were present at and participated in the proceedings resulting in such adjudication. Upon such adjudication, and pursuant to the statutory authority referred to, said juvenile court committed said Myrtle to the state public school at Sparta. Thereafter, as set forth in the majority opinion, certain adoption proceedings were had in the county court of Monroe county, resulting in the adoption of said Myrtle by the defendants, consent to such adoption being given by the state board of control pursuant sec. 573/, Stats. 1917, authorizing said board "to consent to the adoption of any child who is an inmate of the state public school by any person or persons in the manner provided by law; and such consent given in writing shall have the samé force and effect as if given by the parent or parents of such child.”
These adoption proceedings are held invalid by this court *574for the reason that no notice of their pendency was given to the parents of Myrtle and for the further reason that they did not consent to the adoption. The gist of the majority opinion is that the right of the parents to the care, custody, and control of the child is a most sacred right which cannot be extinguished except by due process of law, which involves a notice of the proceedings for that purpose and an opportunity to- be heard. To this principle I yield most hearty acquiescence, but I cannot concur in the conclusion that in this case the parents were denied due process of law.
The right of the parents to the care, custody, and control of the child was effectually extinguished by the proceedings in the juvenile court, wherein it was determined that Myrtle was a neglected and dependent child, and as a result of which she was committed to the state public school at Sparta. Of these proceedings the parents had due notice and they were present at and participated therein. As a result of those proceedings the care, custody, and control of the child was taken from them and- the state thereupon asSúmed such care, custody, and control as parens patrice. This, according to my understanding, was well within the power of the state, which thereafter stood in the relation of loco parentis to the child. Its care, custody, control, and destiny was thereafter in the care and keeping of the state until such relation should be terminated in the manner prescribed by the statutes. But before 'any effort was made to have the care and custody of Myrtle restored to the parents, the state board of control, acting under and pursuant to the power conferred by sec. 573/, consented to her adoption by the defendants herein. It is held by the court that this consent is not sufficient, and that, in addition thereto, • the consent of theparents is essential to the validity of such adoption proceedings, by reason of secs. 4021 and 4022, Stats.,, set forth in the statement of facts.
These sections were introduced into our statutory law in 1853. , Sec. 573/ was enacted in 1885 as a part of the law *575creating the state public school. To my mind the purpose of sec. 573/ is clear and unequivocal. It was and is a necessary part of the state plan for the care, custody, and education of all children committed to that institution for whatever reason. By committing children to that school all parental rights in and over such children are terminated, and the state assumes 'full responsibility for their future care, maintenance, and education. In the prosecution of its duty the state seeks to place such children in good and wholesome homes at the earliest opportunity. All will agree, I think, that a state institution does not furnish the most desirable atmosphere in which to rear and nurture young and tender children. Their moral, mental, and physical development can best be accomplished in the atmosphere of a home where they will receive the nurture and care, the training and encouragement of those who may come to love them and feel a deep interest and pride in their growth and development. ' To this end the legislature, in full “assurance of its duty and power in the premises, has delegated the state board of control to consent to the adoption, by proper foster-parents, of its wards committed to the state public school-To this extent sec. 573/ was plainly intended as an amendment to secs. 4021 and 4022, and to dispense with the necessity for the consent of the natural parents to the adoption of its wards, responsibility for whose destiny it has assumed.
In my opinion, the consent of Myrtle’s parents was not necessary to her legal adoption by the defendants. In my opinion, this does not result in depriving them of their parental rights without due process of law. They were accorded due process of law in the original proceeding, which resulted in the commitment of Myrtle to- the state public school and to the care and custody of the state as parens patria.
I feel most deeply that the opinion, of the court is a step in the wrong direction. I appreciate fully that it is prompted by the highest motives, and I am in full sympathy with the *576humane spirit which pervades, the opinion. But I have an abiding conviction that parental rights are unduly exalted and allowed to dominate the best interests of the child as well as of the public. That the state will be seriously frustrated in carrying forward its work of the good Samaritan can scarcely be doubted. There are hundreds of children in the state constantly demanding its care and protection. These children cannot be accommodated in the state public school and, even if they could be, they should not be kept in that institution longer than may be necessary to place them in comfortable and appropriate homes. Those who take children from such an institution naturally want some assurance of the permanency of the relation which they voluntarily and generously assume. They want some assurance that, if they are to. assume the care and anxiety of the period of nurture of the child, they may have a claim to the solace and comfort which its protection and companionship afford in the years of youth and manhood and womanhood. I fear that the doubt which this decision must cast upon the legal status of adoptions from the state public school without the consent of the parents will greatly discourage prospective foster-parents in assuming the relationship, and that, regarding the great body of the state’s dependent children as a whole, the best interests of such children have not been promoted.
In the majority, opinion it is declared:
“Before such extinguishment of the rights of the natural parents, and creation of rights in the adoptive parents there must be an abandonment thereof by the natural parents by conduct or written consent, or else due notice to them of the proceedings wherein such transformation is to take place., Such are the clear and explicit directions of the statutes, sec. 4022 et seq., quoted above. Such would be the result in the absence of statutory provisions. Such are the repeated rulings of this court, from which we have no desire to recede, nor to the vigor with which they are expressed could we add. Schiltz v. Roenitz, 86 Wis. 31, 40, *57756 N. W. 194; Estate of McCormick, 108 Wis. 234, 238, 84 N. W. 148; Guardianship of Knoll, 167 Wis. 461, 467, 167 N. W. 744.”
These cases merely hold, as I freely concede, that the parental right cannot be extinguished without due process of law. But in none of these cases was the court dealing with a situation where the state had assumed custody and control of the child upon due notice to the parents. It has not been held in any prior decision of this court that proceedings of which the parents had due notice resulting.in the state assúming the care, control, and custody of a child was a notice to the parents necessary to constitute valid adoption proceedings.
In Guardianship of Knoll, 167 Wis. 461, 167 N. W. 744, the child was committed to the state public school in proceedings under a law which did not provide for any notice to the parents. The court there very properly held that the parents had never had due process of law. In the other cases cited the child was not a ward of the state at all, and consent on the part of the state board of control was not involved.
It is said in the opinion, as I understand it, that to construe sec. 573/ according to this contention would be to render it unconstitutional. If by this it is intended to chair lenge the power of the state to assume control and custody of dependent children and make such disposition of them as may promote their best interests, then I think the position of this court is out' of harmony with that of any court that has spoken upon the subject. While the right of the parents to the care, nurture, and custody of their child is conceded, this right is attended with the concomitant duty to nourish, support, and educate the child, and when the parents are unable to perform this duty they forfeit their right to the care and custody of the child. The state would, indeed, be most recreant did it fail to provide for the nourishment and maintenance of children of parents who are unable to nourish and maintain them. This is a duty devolving upon *578the state with reference to all dependent children, no matter what may be the reason for their dependence. To deprive a parent of the care and custody of a child where the parent through misfortune or sickness is unable to support the child, appeals most strongly to one’s sympathies and, I may say, that in such situations it comports more .with the spirit of humanity for. the state to provide the means of sustenance for the child at home rather than to sever it from the parents. This, however, is a matter of policy. The legislature is the judge of the manner in which the state shall deal with its dependent children, and it may, if it sees fit, perform that duty by taking them from their parental homes and placing them in institutions or homes of the state’s choosing.
So far. as my investigation has gone, the paramount right of the state in this respect has never been challenged. It was said by Mr. Justice Story, as early as 1816, in U. S. v. Bainbridge, 1 Mason, 71, 79, 80, that
“Be the right of parents, in relation to the custody and services of their children, whatever they may, they are rights depending upon the mere municipal rules of the state,', and may be enlarged, restrained, and limited as the wisdom or policy of the times may dictate, unless the legislative power be controlled by some constitutional prohibition.” “Can there be a doubt that the state legislature can, by a new statute, declare a minor to be of full age, and capable of acting for himself at fourteen, instead of twenty-one years of age? Can it not emancipate the child altogether from the control of its parents? It has already, in the case of paupers, taken the custody from the parents, and enabled the overseers of the poor to bind out the children as apprentices or servants, during their minority, without consulting the wishes of the parents.”
In Bennet v. Bennet, 13 N. J. Eq. 114, 118,it is said:“The relative rights of parent and child are all under the control and regulation of municipal laws. They may and must declare how far the rights and control of the parent shall *579extend over, the child, how they shall be exercised, and where they shall terminate.”
In Whalen v. Olmstead, 61 Conn. 263, 267, 23 Atl. 964, the mother brought a writ of habeas corpus to secure possession of her child committed to a state home because of her inability to care for the child, upon the ground that she was then able to do so. It seems that under the statute the board having control of the institution was empowered to .release the child in its discretion. During the course of the opinion the court uses this language:
“It is indeed true, as the plaintiff further says, that the homes provided by the statute are not penal or reformatory institutions, and are not intended for the detention of children for the purposes of punishment or moral reformation. Such homes, are provided in the exercise of a guardianship and protection assumed by the state as parens patrice, taking to its bosom its infants, deserted, neglected, cruelly treated, or,dependent, and giving to these homeless ones a home. Under the conditions contemplated by the statute it would be absurd to. deny that the right of the parent to the control, custody, maintenance, and education of his ot her minor children must yield to the state, and that the welfare and best interests of the child, in questions relating to custody, is paramount to all other considerations.”
In State v. Clottu, 33 Ind. 409, 411, the court says:
“The duties and authority pertaining to the relation of parent and child have their foundations in nature, it is true. Nevertheless, all civilized governments have regarded this relation as falling within the legitimate scope of legislative control. Except in countries which lie in barbarism, the authority of the parent over the child is nowhere left absolutely without municipal definition and regulation. The period of minority is fixed by positive law, when parental control shall cease. Within this, the age when the child may . marry at its own will is in like manner defined. The matter of education is deemed a legitimate function of the state, and with us is imposed upon the legislature as a duty by imperative provisions of the constitution. The right of cus*580tody, even, is sometimes made to depend upon considerations of moral fitness in the parent to be intrusted with the formation of the character of his own offspring. In some countries, and even in some of our American states, education has for more than a century been made compulsory upon the parent, by the infliction of direct penalties for its neglect. The right of the parent to ruin his child either morally or' physically has no existence in nature. The subject has always been regarded as within the purview of legislative authority. How far this interference should extend is a question, not of constitutional power for the courts, but of expediency and propriety, which it is the sole province of the legislature to determine. The judiciary has nó authority to interfere with this exercise of legislative judgment; and to do so would be to invade the province which by the constitution is assigned exclusively to the lawmaking power.”
In Stearns v. Allen, 183 Mass. 404, 408, 67 N. E. 349, the court says:
“Adoption involves a change of status. So far as the adopting parents are concerned, the change cannot be made without their consent. So far as an infant child is concerned, the state, as his protector, may make the change for him. The natural parents of the child should be considered and their natural rights should be carefully guarded, but their rights are subject to regulation by the state, and if these come into conflict with the paramount interests of the child, it is in the power of the state, by legislation, to separate children from their parents when their interests and the welfare of the community require it.”
Indeed, this principle has been declared by our own court in scarcely less emphatic language in Schiltz v. Roenitz, 86 Wis. 31, 56 N. W. 194, where it is said:
“It is not disputed but that a father has dominion, by right, over his minor children, nor that such primary right may be lost or forfeited by him by abandonment, neglect, or abuse. The right of the parent is not absolute and unconditional. The necessities and well-being of the social state enter so largely into the question of the dominion and *581control of the parent over his child that, in the interest of society and the physical and mo^al necessities of the child, the entire subject is one of appropriate legislation, providing in what manner the parent may be deprived or restrained in the exercise of his natural rights by reason of neglect, abandonment, or abuse.”
I have no doubt of the power of the state to assume custody and control of minor children who are dependent and neglected even though it be by reason of the misfortune and inability of well-meaning parents to provide for them, and to control and direct their future destiny, disposing of them in such manner as may appear to those charged with the duty and responsibility of acting on behalf of the state in that respect- to be for the best interests of the child and the public. In my opinion, when the child Myrtle was committed to the state public school by the juvenile court the parental right of control was extinguished until returned by the state in the manner provided by law; that the state had the power, and that the statutes authorized the state board, of control to fully and adequately consent to-the adoption proceedings, and that by virtue thereof she became the ' legally adopted child of the defendants in this case, and that the judgment of the circuit court should be affirmed.
I am authorized to state that Mr. Justice Rosenberry and Mr. Justice Jones concur in the foregoing dissenting opinion.
A motion for a rehearing was denied, without costs, on July 8, 1922.